El Juez Peesidente Seños. del Tobo,
emitió la opinión del tribunal.
De la presente cansa conoció en apelación la Corte de Distrito de G-nayama y de la sentencia de dicba corte de distrito es qne se recurre para ante este Tribunal Supremo.
La denuncia, base del proceso, dice, en lo pertinente, así:
“Que en dos de febrero de 1926 y en la calle de A. Calimano de la ciudad de Guayama, P. R., del Distrito Judicial Municipal de Guayama, que forma parte del distrito judicial del mismo nom-bre, el referido acusado Pedro Pagán, que en el sitio arriba expre-sado explota un negocio de pulpería, usaba una pesa de dos libras, que comprobada que fue por el suscribiente resultó pesar ochocientos noventa y un gramos (891 Gfe.) Teniendo la libra ‘standard’ cua-trocientos cincuenta y tres gramos (453 Gs.) a la referida pesa le falta quince gramos para pesar dos libras, lo que es mayor que la tolerancia establecida por el Secretario Ejecutivo de P. R., a pesas de la clase y peso de la que es objeto esta denuncia.”
La prueba consistió en la declaración de testigos, en el reglamento infringido y en la pesa ocupada. Por la senten-cia se impuso al acusado el pago de una multa de quince dólares.
En su alegato señala el apelante la comisión de los si-guientes errores:
“Primer error: Al declarar sin lugar nuestra excepción peren-toria contra la denuncia de que la misma no aduce hechos bastantes para constituir un delito público. “Segundo error: Al permitir que el denunciante Tulio D. Rivera, Inspector Insular de Pesas y Medidas, declarara sobre la tolerancia permitida por el reglamento de Pesas y Medidas cuando esto no se alegaba en la denuncia.
1 ‘ Tercer error: Al admitir como evidencia un libro que dice con-tener un reglamento promulgado por el Secretario Ejecutivo de Puerto Rico sin que se dijera a qué reglamento se refiere y sin que este libro o el reglamento en él estuviere debidamente certificado y autenticado por persona competente.
“Cuarto error: Haber apreciado erróneamente la prueba.
.[1] Cita el apelante en apoyo de su primer error lo re-*515suelto por esta corte en el caso de El Pueblo v. Mulero, 32 D.P.R. 900, en el que se decidió que:
“No aduce hechos suficientes una denuncia por vender pan falto de peso (ley 25 de 1921) si no se alega la tolerancia por defecto per-mitida por la ley, pues sin tal alegación no puede saber la corte si el pan tenía menos peso del permitido por la tolerancia, la cual no es de conocimiento judicial según se resolvió en el caso de El Pueblo v. Gran, 29 D.P.R. 1038.”
Lo decidido en el caso de El Pueblo v. G. Garau y Cía., fue :
“Ni la Corte de Distrito, ni el Tribunal Supremo pueden tomar conocimiento judicial de los reglamentos promulgados por el Jefe del Negociado de Pesas y Medidas en virtud de la facultad que le confirió la Legislatura en la Ley No. 13 de 1917.”
La denuncia en el caso de Mulero sólo alegaba que al pan faltaban 45 gramos y la corte en el curso de la opinión se expresó así:
“Más fundamento encontramos en la alegación de que permi-tiendo la ley que haya ciertas tolerancias por defecto en el peso del pan no es bastante alegar que el pan pesaba o le faltaba determi-nado número de gramos, porque si la falta está comprendida dentro de la tolerancia no existirá el delito.”
En este caso si bien no se alegó en la denuncia cuál era la tolerancia, se consignó en ella que la diferencia era mayor que la tolerancia establecida por el Secretario Ejecutivo, y de este modo, aunque imperfectamente, se cumplió con la ley y la jurisprudencia.
Si se tiene en cuenta que se trata de una denuncia y que la causa fuá primeramente juzgada en una corte municipal, creemos que el error no es de tal naturaleza que lleve con-sigo la revocación de la sentencia. No puede sostenerse bajo las circunstancias que el acusado careciera de la nece-saria información cuando fuá a juicio ni que la denuncia dejara de imputar la comisión de un delito público.
Con respecto al segundo error bastará decir que se cum-*516plió en el juicio con lo exigido por el caso de El Pueblo v. G. Garau y Cía., supra, demostrándose cuál era la toleran-cia y que la diferencia era mayor. Se alegó bastante en la denuncia para poder admitir la prueba.
No estamos en condiciones de resolver si se cometió o no el tercer error. Todo lo que consta en los autos en relación con el mismo es lo que sigue:
“El Fiscal presenta a la Corte el referido libro manifestando: ‘Ofrecemos a la Corte como prueba el Reglamento promulgado por el Secretario Ejecutivo de Puerto Rico que es el Encargado del De-partamento de Pesas y Medidas con el objeto de probar que esa pesa que le fué ocupada al acusado tenía una diferencia de peso mayor que la tolerancia permitida o sea de quince gramos.
“La Defensa se opone manifestando: — ‘Nos oponemos porque no está debidamente certificado el libro ese.’
“I-Ion. Juez: — ¿El Reglamento? — Ledo. Porrata: — Sí, señor.'—
“lion. Fiscal: — Hay una certificación ahí, como se certifican to-dos los libros del Supremo.
“Hon. Juez: — La Corte declara sin lugar la oposición. — Ledo. Porrata: — Tomo excepción, por el fundamento de que el Reglamento que trata de introducirse en evidencia no está debidamente certifi-cado por el Secretario Ejecutivo de Puerto Rico, ni aparece certifi-cación alguna.”
El reglamento no lia sido incluido en la transcripción. No conocemos la forma en que estaba la certificación.
Hemos estudiado la prueba y a nuestro juicio es bastante. Demuestra que la pesa fué ocupada en el establecimiento mercantil del acusado y que contrastada resultó tener quince gramos de menos, siendo la tolerancia admitida la de 750 miligramos o sea las dos terceras partes de un gramo para una pesa de dos libras como la ocupada. La declaración del Hijo y dependiente del acusado de que la pesa ocupada no se usaba, no fué creída por la corte y nada hay que demuestre que cometiera error al actuar de tal modo.

Debe confirmarse la sentencia.